Response to ApplicatioN eos Rehearing.
PER CURIAM.
It is not a matter of dispute that a plea setting up in abatement of the action the pendency of an action previously instituted, between the same parties, for the same'cause, in a court having jurisdiction of the subject matter, is good. Such was the case of Foster v. Napier, 73 Ala. 595. The plea in that case, as the record shows, alleged that the former action was still pending.
It is now presented, for the first time, so far as we have discovered, in this court, to determine whether or no the pendency of the former action at the time of the institution of the latter, the former being thereafter dis*614missed, before plea pleaded to the latter, is sufficient matter in abatement"of the latter. The case of Bullock v. Perry, 2 Stew. & Port. 319, cited for appellant, has no application. There a dismissal of a former action was pleaded as a retraxit in bar of the new suit, and it was properly held that such a dismissal did not operate as a retraxit, withdrawing, renouncing and barring the cause of action. The authorities, at large, are divided upon the question. Upon reconsideration, we are of opinion that the decided weight of current modern authority favors the view, that the dismissal of the former action before the interposition of the plea in abatement of the new suit, removes the cause of abatement. See authorities collected in 1 Encyc. Pl. & Pr., 755, also notes in 84 Am. Dec. 452 and 8 Am. & Eng. Encyc. of Law, 551.
We adopt this view of the law, and order that the judgment of affirmance heretofore rendered be set aside, and that the judgment of the circuit court be reversed and the cause remanded.
•Application for rehearing granted ; former judgment set aside, reversed and remanded.
Brickell, C. J., and HaralsoN, J., dissenting, and adhering to the former opinion.